DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-8, filed 06/03/2021 with respect to Double Patenting Rejection and 112 (a) Rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4, 6-7, 9-11, 13-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0242955 A1 in view of Toner et al. (US 2009/0326939 A1).
For the interpretation “the device”, “secondary device” and “communication device” is read on Terminal 100/200.
 	Regarding claims 2, 9 and 16-17. Kang teach a device comprising:
 one or more processors;
 	one or more computer-readable media coupled to the one or more processors, the one or more computer-readable media configured to store instructions that when executed by the one or more processors cause the device to perform operations, the operation comprising (Paragraphs [0053], [0069], fig.2 Illustrate and teach terminal 100 and 200 contain processor/controller160/260 for communication with each other):
 			
    PNG
    media_image1.png
    238
    337
    media_image1.png
    Greyscale

 	establish local wireless communication between the device and a secondary device (Paragraphs [0046], [0242], fig.1, fi.2 Illustrate and teach communication between terminal 100 and terminal 200), the device and the secondary device controlled by and associated with a single user (Paragraphs [0047] teach the user of terminal 100 as read on single user that input translated transmission information include at least one of voice, text and handwriting information);
 (Paragraphs [0047] teach terminal 100 transmit a request message for establishing of data communication with the terminal 200);
 	obtain first communication data from the secondary device, the first communication data based on audio of the single user of the device and the secondary device (Paragraphs [0047] teach user of terminal 100 transmit the translation information in voice);
 	direct the first communication data to the communication device, the first communication data being part of the communication session (Paragraphs [0047-0048] teach data communication between the device/terminal);
 obtain second communication data of the communication session originating from the communication device (Paragraphs [0047-0048] teach data communication between the device/terminal);
 	transmit the second communication data to the secondary device (Paragraph [0047-0048] teach transmit data communication between the device/terminal).
 	Kang is silent on
 	obtain transcription data originating from a remote transcription system, the transcription data corresponding to a transcription of the second communication data, the transcription generated by the remote transcription system; and
 	an electronic display coupled to the one or more processors and configured to present the transcription of the second communication data.
	In an analogous art, Toner teaches

 	an electronic display coupled to the one or more processors and configured to present the transcription of the second communication data (Paragraph [0021], fig.1A Illustrate and teach display 122 that display the transcription of the speech during telephone call).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kang with Toner’s system such that establish local wireless communication between the device and a secondary device, the first communication data based on audio of a user of the device, obtain transcription data and display the transcription in order to provide a convenient and an easy understanding the details of the conversation by reading the transcript of the communication.

 	Regarding claims 3, 10 and 21. Kang and Toner teach the device of claim 2, Kang teaches wherein the second communication data includes audio data or the audio data and video data (Paragraphs [0048]).



 	Regarding claims 6, 13 and 18. Kang and Toner teach the device of claim 2, Toner teaches wherein the operations further comprise disable communication between the secondary device and the device while communication between the communication device and the device is maintained (Paragraph [0020]

 	Regarding claims 7, 14 and 19. Kang and Toner teach the device of claim 2, Toner teaches wherein the operations further comprise transmit the second communication data to the remote transcription system (Paragraphs [0022-0023]).

Claims 5, 8, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0242955 A1) in view of Toner et al. (US 2009/0326939 A1) and further view of Benjamin et al. (US 2011/0167357 A1).
 	Regarding claims 5 and 12.  Kang and Toner teach the device of claim 2, Kang teaches wherein the local wireless communication is established between the secondary device and the device responsive to at least one of the secondary device (Paragraphs [0045],[0242] fig1 and fig.2 Illustrate and described wireless communication between device/terminal).
 	However, Frazier and Toner are silent on

	In an analogous art, Benjamin teaches
 	the device automatically detecting a presence of another of the at least one of the secondary device and the device without user input (Paragraph [0039], fig.1 Illustrate and  teach mobile device 106 automatic detects the presence of other device/member 108, 113 and 116).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Kang and Toner with Benjamin’s system such that the device automatically detecting a presence of another of the at least one of the secondary device and the device without user input in order to provide the fast connection with other device for communication.

 	Regarding claims 8, 15 and 20. Kang and Toner teach the device of claim 2, further, Benjamin teaches wherein the local wireless communication is established over a Bluetooth network (Paragraphs [0039],  [0149]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIET M DOAN/Primary Examiner, Art Unit 2641